Company Profile •Leading niche-oriented global provider of solutions and productsfor difficult product recovery, pollution control, and fluid handlingapplications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of revenues derived from recurring parts andconsumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the worldNYSE: MPR This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results.
